DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 has been entered.
 
Response to Arguments
 Applicant's arguments filed 8 August 2022 have been fully considered but they are not persuasive. in particular, the applicant argues that Doneker does not disclose orientation data of video capture devices and does not associate such data to two or more video frames. However, it is important to recognize that the prior art Doneker does disclose such an association, such that ¶31 of Doneker indicates that an included digital compass 250 included into the platform assists processing and interpreting images captured by cameras 108 and 210 by helping in stabilizing the cameras. ¶33 of Doneker further indicates the measurements from the digital compass 250 act in the capacity of a camera position sensor which controls the pitch and yaw of the camera to during the capturing of images by the cameras 108 and 210. It is critical that the digital compass 250 associates the controlled pitch and yaw of the cameras to maintain a lock on regions of interest during the capturing of images by the cameras 108 and 210, ¶31 and 33. This kind of position sensing is an association of the orientation information of the cameras positioning on the aerial platform  to the images being captured. Additionally, ¶45 of Doneker further discloses that the geo-rectification or geo-referencing of visible light image 510 and the thermographic image 520 are responsible to the  latitude measurement and the longitude measurement of the UPS 330 or the GPS 220. This means that the GPS measurements captured by GPS 220 and GPS 330 also relate to the captured images in a way that they associate with the image data. In this way, both the GPS measurements and sensed camera positioning on the aerial vehicle of Doneker are similar to the claimed associated geographic position data and orientation data with the two or more video frames. For these reasons, Doneker is maintained in teaching the claimed invention.  
Applicant then argues that Park does not disclose the claimed limitations Park was relied upon to teach since Park discloses navigation service that is capable of quickly adjusting to transformation of a topographical object, Park ¶22. However, this In response to applicant's argument that Park is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Park is related since the art directs to the combination of images of geographic locations and positional information of locations combined into an overlapping image data. Park in this sense relates since it teaches a similar combination of information related to video frames and geographic information data overlaid video frames of geographic locations. 
Applicant then discusses what the applicant understands from what is discloses in Park. This leads to the argument by the applicant that Park simply is of a geographic area around the current position and not related to “geographical boundaries” of a video frame captured by one or more video capture device. However, it should be pointed out that Park is simply relied upon to teach the claimed geographical boundaries which are simply derived from the video frames from the geo-referencing data. This means to the examiner that the only relationship between the claimed geographical boundaries have to video frames from the geo-referencing data is that the geographical boundaries are of the video frames. In this way, it is not important that the calculations are related to a current position. What is important that is taught by Park is that an area imaged within the displayed area has a known and understood dimension based on a predetermined distance from the center of an image area. In the case of Park, the indication area is an area from a map image area, ¶65. For this reason, Park still teaches the claimed geographical boundaries a video frame since the predetermined distances in the map image displayed is itself a boundary of an area within the map image.  
Applicant then argues that Park does not teach the claimed limitations since the prior art’s indication are is determined by predetermined distance is not similar to the claimed geo-referencing data comprising geographic locations of pixels of the video frame being used to determine the geographical boundaries of the video frame. However, the aspect of the claimed determining using  geographic locations of pixels  to determine geographical boundaries is not claimed. What is claimed is that geo-referencing data comprises geographic locations of pixels in video frames, which Park does teach since the particular parts of the photographed areas, “aerial photograph corresponding to the indication area”, relates to point data indicating a geographic location, “indication area”, ¶58. Additionally, what is also claimed is simply the determining of geographical boundaries of the video frame from the geo-referencing data, which is taught by Park as identifying an area of a map image to display an indication area of a dimension based on a predetermined distance from the center of an image area. 
Additionally, the applicant argues that Park does not teach receiving one or more layers of geographic information system (GIS) data using determined geographical boundaries of the video frame since it is not a video frame. However, it should be pointed out that Park extracts geographic data which corresponds to the indication area, ¶66, where an indication area is an area of a map image area, ¶65. This means that extraction of geographic data occurs using the indication area of an area of a map image area, which is similar to the claimed receiving of layers of GIS data using geographical boundaries of the video frame. Further, although the applicant argues that Park uses map image, and does not consider it to be a video frame, it should be understood that a video frame is itself similar to an image data in that video is itself a sequence of images, rendering the map image similar to the video frame claimed. For these reasons, the examiner maintains that Park still teaches the claimed limitations of the claimed invention. 
Applicant then argues the combination of Doneker in view of Park does not result in the invention of claim 1. In response to applicant's argument that the combination of navigation service method of Park with the aerial remote sensing platform of Doneker would not result in the invention of the pending claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments then continue with arguments that the prior art Whitaker does not teach the claimed video frames in real-time is within a frame rate used in full motion video since they do not consider Whitaker to disclose video in real-time. In response, it should be noted that Whitaker was not relied upon to teach explicitly the video being in real time, but that video in real time is video is acquired at a full motion video frame rate. In this case, ¶35 of Whitaker does disclose this form of video capture since video images captured at 30 frames per second (video data acquired ever 1/30 sec.), which is a full motion frame rate. Moreover, it should be pointed out that Dey was more particularly relied upon to teach the claimed video frames in real-time. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then argues that Dey does not disclose the limitations of the claimed invention Dey was relied upon to teach. The applicant starts with indicating that the prior art is directed to an aerial surveillance system for power lines and oil and gas transmission lines that simply teaches video data image from the CCD camera is in real-time and not that the determination is in real-time. In response, it should be pointed out that Dey is not simply the use of video data stream from a CCD camera in real-time, but the synchronization of real-time video data from a CCD camera with detection and navigation location data overlaying. Meaning that real-time digital video data is updated synchronously with the related detection and GPS navigation location data also in a form of real-time determination. This is further emphasized when, for the real-time stream of CCD camera 12 video data, it is important to have the time and position relative to the airborne position relate precisely with the imaged target in the airborne survey, ¶20-21. In this way, while the prior art Dey explicitly directs to real-time digital video data, the fact that the digital video is collected in real-time is not what is important. What is important is that the real-time digital video data is synchronized with the GPS navigation location data and the detection overlay. In this way, Dey is capable of what is being taught, since the prior art seamlessly integrates the synchronizes the overlay of a detection and GPS information with a real-time video data image stream from the CCD camera, which is similar to the claimed determining of overlay position of geographic information system data on to video frame in real time based in part on geo-referencing data. For this reason, the examiner maintains that the prior art Dey teaches the claimed “determining, with the one or more computer processors, overlay position of the geographic information system (GIS) data on the video frames in real time based at least in part on the geo-referencing data;”. For the reasons above, the examiner maintains the claimed invention of claim 1 is taught by the Doneker in view of Park in view of Whitaker in view of Dey. 
Regarding claim 14, the applicant argues it is not taught by the relied upon prior art of record same reasons as indicated for claim 1. However, the examiner has already responded to the applicant’s positions regarding claim 1. Refer to the response to the arguments towards Doneker, Park, Whitaker, and Dey to understand why the rejection of claim 14 is maintained.  
Regarding claim 19, the applicant argues it is not taught by the relied upon prior art of record same reasons as indicated for claim 1. However, the examiner has already responded to the applicant’s positions regarding claim 1. Refer to the response to the arguments towards Doneker, Park, Whitaker, and Dey to understand why the rejection of claim 19 is maintained.  
Applicant’s arguments with respect to claim(s) 5 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 21, the applicant argues the relied upon prior art McKeown discloses a frame to frame registration and is not similar to the claimed offset of a first video frame relative to a second video frame. However, the fact that McKeown directs to calculating the image data from frame to frame which results in determined relative offsets for the images in the image set provides for a similar offset determination as claimed, in that it is determined from a first and second frame, ¶31. Additionally, this offset is further then put into processor 40 which can affect the precise geolocation of the imagery, ¶25. Furthermore, ¶31 also specifies that the measured offset is utilized in a way as to arrange the frames, meaning that the offset would affect the overall location data of the image based on the known relative offsets from frame to frame. For this reason, the examiner considers McKeown teaches the limitations of claim 21 and maintains the rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4,6,13,14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Whitaker; Sheila G. et al. (US 20110090399 A1) with Dey; Sean (US 20090245581 A1)
Regarding claim 1, Doneker teaches,
A method, (title, “method for collecting environmental monitoring data”) comprising the steps of: 
capturing two or more video frames of a geographic area (¶34 and Fig. 1, “visible light camera 108 may be structured to capture and transmit visible light images of the region of interest (e.g., the mixing zone 120 of FIG. 1)”) with one or more video capture devices, (¶30, Fig.2-108,210, “a camera 108”) the video frames having pixels; (¶34, “visible light camera 108 may preferably be a 3-megapixel video camera or still shot camera”)
associating, with one or more computer processors, (¶36, “digital compass 250” and “GPS 220 may be coupled to the microcontroller using serial connections”) geographic position data and orientation data of the one or more video capture devices with the two or more video frame; (¶38 and 33, “both the GPS 330 and the GPS 220 are used in conjunction or separately to geo-reference or geo-rectify image data” and “digital compass 250 may provide data to the microcontroller 215 to stabilize the cameras 108”)
analyzing, with the one or more computer processors, (¶45 and Fig. 3-310, “portable computer 310 including a viewer 320”) the geographic position data and orientation data and the video frames (¶45, “viewer 320” that may “analyze a plurality of frame pairs” and to “geo-rectify or geo-reference the visible light image 510 and the thermographic image 520 responsive to the latitude measurement and the longitude measurement” of the “GPS 220”) generate geo-referencing data for pixels of the video frames, (¶45 and 26, “analysis 530 of the information 135 (of FIG. 1) received from the aerial remote sensing platform 100 (of FIG. 1) including each of the plurality of frame pairs (e.g., 510 and 520)” such that “information 135 may include the environmental monitoring data  gathered by a laser range finder 160l”) 
	But does not explicitly teach, 
wherein the geo-referencing data comprises geographic locations of pixels of the video frames;
determining, with the one or more computer processors, geographical boundaries of the video frame from the geo-referencing data, based at least in part on geographic coordinates of corners of the video frames;
receiving, by the one or more computer processors, one or more layers of geographic information system (GIS) data using the determined geographical boundaries of the video frame; 
determining, with the one or more computer processors, overlay position of the geographic information system (GIS) data on the video frames in real time based at least in part on the geo-referencing data, wherein real-time is within a frame rate used in full motion video; 
overlaying, with the one or more computer processors, at least a portion of the geographic information system (GIS) data on the video frames based on the overlay position; 
assembling the video frames into a full motion video series; and 
enabling display of the full motion video series in real-time with the overlaid GID data.
	However, Park teaches additionally 
wherein the geo-referencing data comprises geographic locations of pixels of the video frames; (¶58 and Fig. 9-data A, “graphic data A for indicating point data corresponding to an indication of an area” which relates to “background data B1 that is an aerial photograph corresponding to the indication area”)
determining, with the one or more computer processors, (¶65,Fig.8-810, “controller 210 calculates an indication area including the current”) geographical boundaries of the video frame from the geo-referencing data, (¶65, “indication area may be an area including a predetermined distance from the current position”)
receiving, by the one or more computer processors, (¶66, “controller 210”) one or more layers of geographic information system (GIS) data (¶57-62, “graphic data A for indicating point data corresponding to an indication area” or “road network data C”) using the determined geographical boundaries of the video frame; (¶66,and Fig.8-816 and 818, step 816 which “extracts geographic data corresponding to the indication area” which includes step 818 that “searches for an index of map data corresponding to the indication area and loads compressed map data”)
overlaying, with the one or more computer processors, (¶67, “controller 210”) at least a portion of the geographic information system (GIS) data on the video frames based on the overlay position. (¶67, “controller 210 overlaps the restored map data and background data, and graphic data for indicating point data”) 
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park which will overlay graphic data over a background data. This using this method from Park allows for quick readjustment of a map image. 
	But does not explicitly teach, 
based at least in part on geographic coordinates of corners of the video frames;
determining, with the one or more computer processors, overlay position of the geographic information system (GIS) data on the video frames in real time based at least in part on the geo-referencing data, wherein real-time is within a frame rate used in full motion video;
assembling the video frames into a full motion video series; and 
enabling display of the full motion video series in real-time with the overlaid GIS data.
	However, Whitaker teaches additionally,
Geographical boundaries, (¶76, “a view space transform on the video data”) based at least in part on geographic coordinates of corners of the video frames; (¶76, view space transformation “maps the corners of the each video image”, using “relative sensor information”, to corresponding longitude and latitude coordinates on a map grid”) 
wherein real-time is within a frame rate used in full motion video; (¶35, “the video” acquired at a rate of “video images at 1/30 sec.” which is typical of full motion video capture)
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker which will map the corners of video images to a mapping. This provides a parsing that does not need bit by bit analysis and can analyze based on key sequences. 
	But does not explicitly teach, 
based at least in part on geographic coordinates of corners of the video frames;
determining, with the one or more computer processors, overlay position of the geographic information system (GIS) data on the video frames in real time based at least in part on the geo-referencing data, wherein real-time is within a frame rate used in full motion video;
assembling the video frames into a full motion video series; and 
enabling display of the full motion video series in real-time with the overlaid GIS data.
	However, Dey teaches, 
determining, with the one or more computer processors, (¶17 and Fig. 1-14, “onboard computer 14 which, as noted, is interlinked with the CCD camera 12 that will capture a continuous video record of high resolution video images of the surveyed transmission line path”) overlay position of the geographic information system (GIS) data on the video frames in real time based at least in part on the geo-referencing data; (¶20, “seamless integration and synchronization of the continuous real-time digital video data image stream from the CCD camera 12 with the remote gas leak detection assembly 13 and the GPS navigation location data overlay”)
assembling the video frames into a full motion video series; (¶26 and 27, “flight data enhanced video 29” which is “encoded with acquisition time and GPS positioning location stamps in systematic review” such as a “location data overlay”) and 
enabling display of the full motion video series in real-time with the overlaid GIS data. (¶27 and 20, “Video review by the independent reviewer” is based on the “video record 29 which is encoded with acquisition time and GPS positioning location stamps” as location data overlay) 
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey which synchronizes video data with a GPS data overlay. This provides quick and accurate information to aid in quick review on potential incidences. 

Regarding claim 4, Doneker with Park with Whitaker with Dey teach the limitation of claim 1,
	Doneker teaches additionally, 
one or more of the video capture devices are secured to a moving platform (¶30 and Fig. 2-108,210, “aerial remote sensing platform 100 may include a camera 108, a camera 210”)

Regarding claim 6, Doneker with Park with Whitaker with Dey teach the limitation of claim 1,
	Doneker teaches additionally, 
utilizing interior geometry calibration data of the one or more video frame capture devices. (¶31, “digital compass 250 may be structured to measure a pitch, a yaw, a heading, and a roll of the aerial remote sensing platform 100” which is used to “stabilize the cameras 108 and 210 using the servo motors 234 and 245”)

Regarding claim 13, Doneker with Park with Whitaker with Dey teach the limitation of claim 1,
	Park teaches additionally, 
overlay position includes one or more video frame pixel row and one or more video frame pixel column. (¶58 and Fig. 9, “a map image overlaps graphic data A for indicating point data corresponding to an indication area” which is depicted in fig. 9 as including multiple points which overlay the same area of the corresponding “aerial photograph corresponding to the indication area”)
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey which will overlay graphic data over a background data. This using this method from Park allows for quick readjustment of a map image.

Regarding claim 14, it is a method claim similar to method claim 6, dependent on claim 1, 
	Doneker teaches additionally, 
receiving, with a computer system, (¶37,38,Fig.3-310, “portable computer 310”) a series of video frames having pixels of a geographic area captured by one or more camera from a moving platform, (¶37, “round base station 110 may include a portable computer 310 including a viewer 320 configured to analyze a plurality of frame pairs”) 34geographic position data and orientation data of the one or more camera, (¶38, “transmit the latitude measurement and the longitude measurement to the portable computer 310”) and interior geometry calibration data for the one or more camera; (¶31,38, Fig. 3-310,110, “digital compass 250 may be structured to measure a pitch, a yaw, a heading, and a roll of the aerial remote sensing platform 100” which may then be provided to “the ground base station 110” which has the “computer device 310”)
performing, by the computer system, in real-time, the following steps for the video frames: (¶37, and Fig. 3-310, “portable computer 310 including a viewer 320 configured to analyze a plurality of frame pairs”)
	Refer to claim 6 and claim 1 to reach the rest of the rejection of claim 14. 

Claim 2,3,8,16 rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Whitaker; Sheila G. et al. (US 20110090399 A1) with Dey; Sean (US 20090245581 A1) in view of Dvir et al. (US 20080211908 A1).
Regarding claim 2, Doneker with Park with Whitaker with Dey teaches the limitations of claim 1.
But does not teach the following limitation of claim 2,
However, Dvir teaches additionally,
wherein the one or more video frames includes one or more series of video frames. (motion correlated images is possible simply by "stacking". i.e. summing up of a series of consecutive N frames having a given threshold derived value)[¶35]
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey in view of Dvir to create a process which uses multiple processors, multiple cameras, GIS data and image stacking. The reason for this configuration is that the system is then able to compensate for the motion of the vehicle, giving better adjustment for movement.  

Regarding claim 3, Doneker with Park with Whitaker with Dey teaches the limitations of claim 1.
But does not teach the following limitation of claim 3,
However, Dvir teaches additionally,
wherein the one or more video frames is captured at a full- motion video frame rate. (algorithm for achieving the goal of displaying an image representing the motion of objects)[¶27]
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey in view of Dvir to create a process which uses multiple processors, multiple cameras, GIS data and image stacking. The reason for this configuration is that the system is then able to display the motion of an object through the view of the imaged area

Regarding claim 8, Doneker with Park with Whitaker with Dey teach the limitations of claim 7.
But does not teach the following limitation of claim 8,
However, Dvir teaches additionally,
further comprising the steps of assembling the video frames into a full motion video series. (an algorithm for achieving the goal of displaying an image representing the motion of objects)[¶27]
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey in view of Dvir to create a process which uses multiple processors, multiple cameras, GIS data and image stacking. The reason for this configuration is that the system is then able to compensate for the motion of the vehicle, giving better adjustment for movement. 

Regarding claim 16, dependent on claim 15, it is the method claim similar to claim 8, dependent on claim 7. Refer to the rejection of claim 8 to teach the limitations of claim 16

Claim 5,18,21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Whitaker; Sheila G. et al. (US 20110090399 A1) with Dey; Sean (US 20090245581 A1) in view of McKeown, Donald M. et al. (US 20050253928 A1)
Regarding claim 5, Doneker with Park with Whitaker with Dey teach the limitation of claim 1,
	But does not explicitly teach the additional limitation of claim 5,
However, McKeown teaches additionally,
geo-referencing data includes the step of calculating an offset of a first video frame relative to a second video frame, (¶31, “relative offsets and rotations are determined from this image set” for image data in a “frame to frame registration”) and using the offset to generate the geo-referencing data for at least one of the first and second video frames. (¶30, “performs geo-referencing and registration on the corrected and calibrated image data” which the images are based on the “frame to frame registration” with known “relative offsets and rotations” for the image set)
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey with the offset information of McKeown which are related to the image registration process. The combination indicates defined positions for each image from frame to frame while knowing a geo-reference calibration to the image data to create fully corrected image data for each frame. 

Regarding claim 18, dependent on claim 14, it is the method claim similar to claim 5, dependent on claim 1. Refer to the rejection of claim 5 to teach the rejection of claim 18. 

Regarding claim 21, Doneker with Park with Whitaker with Dey teaches the limitation of claim 19,
	But does not explicitly teach the additional limitation of claim 21,
	However, McKeown teaches additionally, 
geo-referencing data includes calculating an offset of a first video frame relative to a second video frame of the video frames, (¶31, “relative offsets and rotations are determined from this image set” for image data in a “frame to frame registration”) and using the offset to generate the geo-referencing data for at least one of the first and second video frames. (¶30, “performs geo-referencing and registration on the corrected and calibrated image data” which the images are based on the “frame to frame registration” with known “relative offsets and rotations” for the image set)
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey with the offset information of McKeown which are related to the image registration process. The combination indicates defined positions for each image from frame to frame while knowing a geo-reference calibration to the image data to create fully corrected image data for each frame. 

Claim 7,15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Whitaker; Sheila G. et al. (US 20110090399 A1) with Dey; Sean (US 20090245581 A1) in view of Bernardo, Enrico Di  et al. (US 20020047895 A1)
Regarding claim 7, Doneker with Park with Whitaker with Dey teach the limitation of claim 1,	
Dey teaches additionally, 
overlaying the GIS data on the video frames utilizing the overlay position forms composite video frames having overlaid GIS data, (¶21, combining “visual imaging via the CCD camera 12 of the transmission line from the airborne survey platform with the interface GPS navigation point”) 
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey which synchronizes video data with a GPS data overlay. This provides quick and accurate information to aid in quick review on potential incidences. 
But does not explicitly disclose, 
wherein the method further comprises storing the composite video frames in real-time.
	However, Bernardo teaches additionally, 
wherein the method further comprises storing the composite video frames in real-time. (¶46 and 53, “composite image 40 is stored in the image database 32, preferably in JPEG format, and associated with an identifier identifying the particular geographic location depicted in the image” synchronization “occurs in real-time as the image and position sequences are acquired”)
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey with the composite image stored in Bernardo which has geographic location identifiers. This can create a referenceable database for visual imagery that allows for navigation of an area.

Regarding claim 15, dependent on claim 14, it is the method claim similar to claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 15. 

Claim 9,17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Whitaker; Sheila G. et al. (US 20110090399 A1) with Dey; Sean (US 20090245581 A1) in view of Shiri et al. (US 20080183030 A1).
Regarding claim 9, Doneker with Park with Whitaker with Dey teach the limitation of claim 7,
	But does not explicitly teach the additional limitation of claim 9,
	However, Shiri teaches additionally, 
wherein the composite video frames are stored over the video frames. (processes images by replacing impaired image frame with virtual image to create composite image)[¶68]
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey in view of further in view of Shiri to create a process which will create a composite image fed. The reason for this is so the information can be relayed over a network more effectively. 

Regarding claim 17, dependent on claim 15, it is the method claim similar to claim 9, dependent on claim 7. Refer to the rejection of claim 9 to teach the limitations of claim 17.

Claim 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Whitaker; Sheila G. et al. (US 20110090399 A1) with Dey; Sean (US 20090245581 A1) in view of Wogsberg, Eric (US 20050195206 A1).
Regarding claim 10, Doneker with Park with Whitaker with Dey teach the limitation of claim 7,
	But does not explicitly teach the additional limitation of claim 10,
	However, Shiri teaches additionally, 
composite video frames are stored separately from the video frames. (one frame buffer designated to store representation of most recent completely-received frame and another frame buffer containing earlier complete frame which is being incorporated into the composite display)[¶7]
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey in view of further in view of Wogsberg to create a process which will save both newly received frames and complete frames in separate portions of the memory. The reason for this is to be able to stabilize multiple incoming motion video signals independently and concurrently.

Claim 12 rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Whitaker; Sheila G. et al. (US 20110090399 A1) with Dey; Sean (US 20090245581 A1) further in view of Murphy (US 20050083415 A1).
Regarding claim 12, Doneker with Park with Whitaker with Dey teach the limitation of claim 1,
	Park teaches additionally, 
video frames with the overlaid GIS data (¶58 and Fig. 9, “a map image overlaps graphic data A for indicating point data corresponding to an indication area, background data B1 that is an aerial photograph corresponding to the indication area, and road network data C corresponding to the indication area”)
	But does not explicitly teach the additional limitation of claim 12,
However Murphy teaches additionally,
via a website in real-time. (image processing electronics and software for preparing the image stream for either internet streaming or archiving to a local storage device as a computer disk that allows for high data rate video streaming to internet users)[¶27]
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey further in view of Murphy to allow for communication over the internet. The reason for this is that the system can then store the information remotely or stream images.

Claim 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doneker; Robert L. (US 20100265329 A1) in view of Park; Yong Sun (US 20060142943 A1) with Whitaker; Sheila G. et al. (US 20110090399 A1) with Dey; Sean (US 20090245581 A1) in view of Schultz et al. (US 20080204570)
Regarding claim 19, it is the computer system claim similar to method claim 6, dependent on claim 1,
	Doneker teaches additionally, 
A computer system, (¶52, “suitable system including at least one machine”) comprising:
one or more processors; (¶52, “the system” includes “attached processors”) and 
one or more non-transitory memory (¶52, “the system” including “memory, e.g., random access memory (RAM), read-only memory (ROM)”) storing processor executable code, (¶54, “data including functions, procedures, data structures, application programs, etc. which when accessed by a machine” which the data is stored in “ results in the machine volatile and/or non-volatile memory, e.g., RAM, ROM, etc., or in other storage devices and their associated storage media, including hard-drives, floppy-disks, optical storage, tapes, flash memory, memory sticks, digital video disks, biological storage, etc.”) the one or more non-transitory memory communicating with the one or more processor; (¶52, “system may include a portable computer, which may have a system bus to which is attached processors, memory”)
	But does not explicitly teach, 
one or more non-transitory memory storing interior geometry calibration data for one or more cameras,
	However, Schultz teaches additionally, 
one or more non-transitory memory storing interior geometry calibration data for one or more cameras, (¶52 and 53, compare e(t) (event signal sent to the monitoring system 16a which monitors the position of the moving platform) with E(t) for calibration, diagnostic or feedback purposes to make sure that the time sync signal is correct)
It would have been obvious to one with ordinary skill in the art at the time of the filing date of the claimed invention to combine the modeling of Doneker with the map generation of Park with the mapping of Whitaker with the video data synchronization of Dey in view of in view of Schultz to create an imaging process which can also utilize a calibration method and overlay data on to onto the displayed image. The reason for this is to have a video stream capable of real-time video streaming, calibration of the image capturing devices, and display supplemental information of the imaged situation to enhance the operator's decision making and understanding of the situation shown, and assuring the image is accurate to the time it was taken.
Refer to claim 6 and claim 1 to reach the rest of the rejection of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483